On the 18th day of March, 1931, the district court of Atoka county entered its order foreclosing certain mortgage, and thereafter a sale was had of the premises involved in the action, and on the 14th day of December, 1931, the court confirmed the sale and at the same time entered an order sustaining the motion of defendants in error herein directing the satisfaction of a deficiency judgment in favor of the plaintiff without the payment thereof, without any showing being made that the said judgment was illegally and irregularly obtained or should otherwise be actually satisfied. The appeal was filed herein April 27, 1932, and thereafter, on May 9, 1932, brief was filed by the appellant, and the defendants in error have failed to file any brief or excuse their delay.
Under the opinion of this court many times announced, this cause is, therefore, reversed and remanded, with directions to the trial court to vacate its order satisfying the judgment of the plaintiff herein and to enter such order as will preserve their rights and in accordance with the prayer of the petition in error.